DECISION
The application of the above-named defendant for a review of the sentence of 13 years, imposed on February 23, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence heretofore imposed be reduced from 13 years to 10 years.
The reason for the above decision: After careful consideration of all the evidence submitted in support of the Petition herein, and all of the circumstances surrounding the offense for which he was convicted, it is the opinion of the Sentence Review Division that the sentence, to conform to similar offenses, should be and is hereby reduced from 13 years to 10 years, and that an appropriate Amended Judgment be imposed by the Hon. Sid G. Stewart.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.